Citation Nr: 1225211	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-33 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a right eye injury

2.  Entitlement to service connection for residuals of a nose injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to December 1981.  He also had Reserve service and additionally is shown to have served in Operation Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, denied claims for service connection for residuals of right eye injury and nose injury.  In February 2008, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2008.  

In his substantive appeal, the Veteran requested a hearing before a member of the Board at the RO; however, he later withdrew this request in a January 2009 written statement submitted by his representative.

Review of the electronic record discloses no evidence pertinent to this appeal.  

For reasons expressed below, these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is necessary.

The Veteran has reported that he injured both his right eye and his nose in an assault at Fort Riley Kansas in 1979 and that he received treatment for these injuries at the Fort Riley Army Hospital.  In his substantive appeal, the Veteran alleged that VA failed to obtain his DD Form 722 when he was in Fort Riley, Kansas between 1979 and 1980.  He alleged that this form would show an injury to his eye and nose.  His representative has also alleged in a May 2012 brief that service department records are incomplete, but also has indicate that the report of the Veteran's original enlistment examination, along with personnel records regarding his service during Operation Desert Storm, are missing.  

A review of the service treatment records reveals that there no service treatment records from Fort Riley Kansas in 1979, where the alleged injuries reportedly occurred.   The available service treatment records and reports of examinations from the Veteran's active and Reserve service contain some references to eye trouble, including a June 1991 record of medical care outprocessing check list, in which he checked "yes" to eye injury, infection or irritation while deployed.  While none of the records reference any problems or injury to his nose, the Veteran has contended that he experienced such injury during a 1979 assault.  

In light of the above, the Board finds that these matters should be remanded for the RO to undertake all appropriate obtain any outstanding service department records. 

While these matters are on remand, the RO should also obtain and associate with the claims file other potentially pertinent Federal records.  Evidence currently of record suggests that the Veteran currently receives Social Security benefits.  Of note, a June 2010 letter from the VA to the Veteran proposed stopping his pension benefits because there was evidence that he was receiving Social Security benefits.  The Veteran has repeatedly denied receiving such benefits, so the nature of such benefits, and it is not clear what disability or disabilities form the basis for entitlement to Social Security benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of any SSA determination concerning the Veteran, along with  copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Also, to ensure that all due process requirements are met, the RO should give the appellant another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo VA examination in connection with one or both claims)  prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO  should undertake all appropriate action to secure complete service treatment records, personnel or alternative records for the Veteran through official channels including the NPRC or any other appropriate source(s), as well as from the appellant 

Any and all records obtained, to include those records described by the Veteran as involving treatment for injuries to the right eye and nose at the Fort Riley Army Hospital following an assault at Fort Riley, as well as any additional records from his period of Gulf War service in support of Operation Desert Storm in 1991, should be associated with the claims file.  

In requesting the records, the RO should follow procedures prescribed in pertinent provisions of VA's Adjudication procedure manual, as well as 38 C.F.R. § 3.159(c)(2) (2011).

2.  The RO should request from SSA a copy of any disability determination concerning the Veteran, as well as copies of all medical records underlying any such determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran  provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo VA examination in connection with one or both claims), the RO should adjudicate the claims for service connection for the residuals of injuries to the right eye and nose, on the merits, in light of all pertinent evidence and legal authority. 

7.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


